
	
		II
		111th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mrs. Murray (for
			 herself, Mr. Byrd, and
			 Mr. Harkin) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		RESOLUTION
		Recognizing the 40th anniversary of the
		  date of enactment of the Federal Coal Mine Health and Safety Act of
		  1969.
	
	
		Whereas the Federal Coal Mine Health and Safety Act of
			 1969 (30 U.S.C. 801 et seq.), when enacted, provided more comprehensive
			 protections for the health and safety of coal miners than any previous Federal
			 legislation governing the mining industry;
		Whereas the Federal Coal Mine Health and Safety Act of
			 1969—
			(1)increased the
			 Federal oversight powers for coal mines in the United States;
			(2)included
			 inspection provisions for surface and underground coal mines that
			 required—
				(A)2 inspections of
			 each surface coal mine each year; and
				(B)4 inspections of
			 each underground coal mine each year;
				(3)required the
			 development of stronger health and safety standards for coal mines;
			(4)provided
			 compensation for coal miners permanently disabled by black lung disease, the
			 progressive respiratory disease caused by the inhalation of fine coal dust;
			 and
			(5)held employers of
			 coal miners accountable for health and safety violations in the workplace
			 through—
				(A)monetary
			 penalties for all violations of health and safety standards in the workplace;
			 and
				(B)criminal
			 penalties for knowing and willful violations of health and safety standards in
			 the workplace;
				Whereas, as a direct result of the Federal Coal Mine
			 Health and Safety Act of 1969—
			(1)health standards
			 for coal mines were adopted; and
			(2)safety standards
			 for coal mines were strengthened;
			Whereas the Federal Coal Mine Health and Safety Act of
			 1969 is the foundation for the mine and workplace safety standards in place in
			 the United States as of the date of agreement to this resolution;
		Whereas the Federal Coal Mine Health and Safety Act of
			 1969 stands as a tribute and a memorial to the workers and families who have
			 lost loved ones in the mining industry; and
		Whereas the people of the United States should not only
			 remember the historic enactment of the Federal Coal Mine Health and Safety Act
			 of 1969, but also commemorate the role of the Federal Coal Mine Health and
			 Safety Act of 1969 in the establishment of the mining and workplace safety
			 standards in place as of the date of agreement to this resolution: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)recognizes the 40th anniversary of the date
			 of enactment of the Federal Coal Mine Health and Safety Act of 1969 (30 U.S.C.
			 801 et seq.);
			(2)observes and celebrates the 40th
			 anniversary of the Federal Coal Mine Health and Safety Act of 1969;
			(3)remains committed to advancing and updating
			 mining and workplace safety and health standards as—
				(A)industry technologies advance; and
				(B)advancements in technology make resources
			 that have been difficult to access more accessible; and
				(4)encourages all people of the United States
			 to reflect upon the sacrifices that miners have made—
				(A)to provide power and resources to the
			 industry and economy of the United States; and
				(B)to assist the United States in growing and
			 thriving.
				
